109 U.S. 103 (1883)
HEWITT
v.
CAMPBELL.
Supreme Court of United States.
Submitted October 12th, 1883.
Decided October 29th, 1883.
APPEAL FROM THE SUPREME COURT OF THE DISTRICT OF COLUMBIA.
Mr. S.S. Henkle, for appellant.
Mr. W.E. Edmondston, for appellee.
MR. JUSTICE HARLAN delivered the opinion of the court.
Counsel for appellant states the theory of the bill to be that Campbell was not the bona fide purchaser of the lots described, or of either of them, although he holds them by conveyances absolute upon their face; that he was only the broker of Burgess; and that the conveyances were made to him in that capacity, for the purpose of enabling him to raise money upon them for the use of Burgess, less reasonable charges for any services in that behalf rendered. The bill was dismissed by the court below in special term, and that order was affirmed in general term.
The record discloses a serious conflict in the testimony of witnesses, and the court below might well have dismissed the bill upon the sole ground that the complainant had failed to establish the facts upon which he based his claim for relief, and which must have been established before any relief could be granted. The decree must, therefore, be affirmed.
It is so ordered.